Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 1 of 10 PageID #: 2642



                         IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF WEST VIRGINIA

                                          Wheeling Division

  DIANA MEY,
  DAVID and ROXY VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

           Plaintiffs,

  vs.                                                           Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC,

           Defendant.

                         Plaintiffs’ Reply Memorandum in Support of Their
                         Motion to Compel DirecTV to Respond to Discovery

                                         Argument Summary

           Even though DirecTV has raised defenses that place at issue (1) its implementation of its

  TCPA compliance policies, (2) its knowledge of illegal telemarketing conducted by its dealers on

  its behalf, and (3) its exercise of control over dealers who use telemarketing, DirecTV refuses to

  produce information that would allow Plaintiffs to challenge these defenses. How DirecTV

  implemented its compliance policies company-wide, what it knew about its dealers’

  telemarketing abuses, and what it did to rein them in are within the scope of discovery, and are

  probative of DirecTV’s safe harbor defense, whether its conduct was knowing or willful, and the

  degree of control it exercised over its telemarketing dealers. The Court should grant Plaintiffs’

  motion to compel, require DirecTV to produce the information requested in Int. Nos. 2 and 12,

  and RFP Nos. 2 and 20, and direct the parties to negotiate reasonable search terms within seven

  days of the Court’s ruling, with full production thirty days thereafter, absent the parties’

  agreement.

                                                    1
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 2 of 10 PageID #: 2643



                                               Argument
      A. The Court should deem the motion timely because it was filed only after an
         extensive (but unsuccessful) meet-and-confer process addressing ESI search terms.
           Local Rule 37.02 requires the filing of a motion to compel discovery within thirty days

  after the responses were due, absent “excusable neglect” or “some other valid reason” for the late

  filing. Taggart v. Damon Motor Coach, No. 5:05-CV-00191, 2006 WL 2473395, *5 (N.D.

  W. Va. Aug. 24, 2006). The Court has discretion to weigh the reason for the late filing in order to

  avoid strict application of the Rule. Id.

           DirecTV asserts the Court should deny the motion because it was filed more than thirty

  days after its responses to the written discovery requests at issue were due. While that is what the

  calendar shows, what it does not show — and what DirecTV neglects to mention in its

  opposition — is that this delay was attributable to the extensive but ultimately unsuccessful

  meet-and-confer effort initiated by the Plaintiffs to negotiate search terms. This is a “valid

  reason” under the Rule, so the Court should reject DirecTV’s argument.

           As outlined in Plaintiffs’ motion, Plaintiffs and defense counsel held five telephone

  conferences in the weeks following the discovery responses to discuss search issues. (Doc. 210 at

  5-6). And, despite DirecTV’s claim to the contrary, Plaintiffs made clear in writing from the very

  outset of the meet-and-confer process — just five days after DirecTV provided its discovery

  responses — that they were seeking discovery regarding corporate-wide telemarketing

  compliance issues. See Letter of March 29, 2021 from Plaintiffs’ counsel to Defense Counsel

  (Doc. 210-2) (seeking production of “documents related to Do Not Call requests, TCPA

  complaints, investigations of telemarketing complaints, and responses to telemarketing

  complaints”). In this letter, Plaintiffs’ counsel specifically referenced DirecTV’s inadequate




                                                    2
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 3 of 10 PageID #: 2644



  responses to Int. No. 12 and RFP Nos. 2 and 20 — the very requests that are the subject of the

  instant motion to compel.1 (Doc. 210-2 at 3.)

           This letter led to the five telephone calls and the participation of ESI specialists

  (including Bailey Glasser partner Katherine Charonko, who focuses exclusively on electronic

  discovery, see https://www.baileyglasser.com/lawyers-katherine-e-charonko) to begin the

  process of negotiating search terms for DirecTV’s production. The parties agreed that DirecTV

  would make the first search-term proposal, and on April 20 DirecTV proposed its search terms.

  (See April 20, 2021 email from defense counsel to Plaintiffs’ counsel, attached as Exhibit A

  (email attachment omitted)). Then, on April 26, one day after the expiration of the Local Rule

  37.02 period, DirecTV’s counsel provided the “hit counts” for the search terms, so the parties

  could understand the breadth and scope of documents generated by the search. (See April 26,

  2021 email from defense counsel to Plaintiffs’ counsel, attached as Exhibit B (email attachment

  omitted)). Just seven business days later, Plaintiffs provided their proposed search terms, which

  expanded DirecTV’s narrow, AC1-only search to include other dealers believed to have violated

  the TCPA in selling DirecTV. (See May 5, 2021 email from Ms. Charonko to defense counsel,

  attached as Exhibit C (email attachment omitted)). After two more telephone conferences, the

  parties reached impasse (see Doc. 210-7), and Plaintiffs filed this motion.

           This demonstrates that the delay in filing resulted from the Plaintiffs’ good faith

  negotiation of search terms, and in part was due to DirecTV’s own delay in proposing search

  terms and providing hit counts. These reasons, combined with the fact that Plaintiffs were not




  1
    DirecTV claims the March 29 letter “expressly limited the issues to be discussed at a meet and
  confer to ‘complaints involving AC1.’” (Doc. 213 at 2.) This is wrong and mischaracterizes the
  letter. The portion of the letter DirecTV quotes was referring to Int. No. 10, which did not
  request compliance information regarding other dealers and is not even the subject of Plaintiffs’
  motion to compel. (See Doc. 210-2 at 3.)

                                                     3
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 4 of 10 PageID #: 2645



  dilatory and DirecTV has not been prejudiced, warrant relief from the strict application of Local

  Rule 37.02.

      B. The requested information is discoverable and highly relevant to DirecTV’s safe
         harbor defense, issues of vicarious liability, and whether DirecTV’s conduct was
         knowing or willful.
           DirecTV’s opposition avoids addressing the logic of Plaintiffs’ entitlement to the

  requested discovery: a party cannot assert the safe harbor defense by on the one hand claiming

  that the existence of its compliance policy warrants exemption from TCPA liability, but on the

  other hand refuse to produce documents and information showing how it actually carried that

  policy out. See 47 C.F.R. § 64.1200(f)(5)(i) (safe harbor defense requires the proponent to show

  that the violation was error, and the proponent “has established and implemented written

  procedures” to comply with the law).

           To DirecTV, all that matters with respect to the safe harbor, agency, and the

  knowing/willful violation issues is that its dealer contracts did not allow telemarketing; that and

  that alone should allow DirecTV off scot-free. That is not the law. Merely having a policy is not

  enough; the policy must be implemented and the violation must be an error (as opposed to the

  natural result of a corporate practice of neglect or willful ignorance). At this point, not only do

  Plaintiffs not have the first document from DirecTV explaining what its compliance procedures

  are, Plaintiffs also have no information about how DirecTV implemented those procedures to

  prevent TCPA violations by those acting on its behalf to sell DirecTV.

           To the extent DirecTV claims its dealer contracts exempt it from any assertion of

  vicarious liability, the Fourth Circuit has held in a TCPA vicarious liability case much like this

  one that “parties cannot avoid the legal obligations of agency by simply contracting out of them.”

  Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 661 (4th Cir. 2019). What matters is conduct.

  Was AC1 the only dealer that violated the contractual bans on telemarketing? Or was the


                                                    4
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 5 of 10 PageID #: 2646



  contractual ban nothing more than words on a page, with other dealers also engaging in

  telemarketing and DirecTV turning a blind eye while gladly accepting the dealers’ sales? See id.

  (relevant agency analysis is whether the defendant “acquiesced in and benefitted from a

  wrongful course of conduct that was carried out on its behalf”)

           Plaintiffs believe the evidence will establish the latter: that the violations at issue here

  were no “error,” but instead DirecTV knew that many dealers were using telemarketing despite

  the contractual ban, but nonetheless looked away in favor of meeting sales goals. In fact, that is

  what the limited evidence adduced to date already shows. According to AC1 principal Adam

  Cox, his DirecTV manager, Steve Shapiro, “knew [DirecTV dealer North Kentucky Satellites]

  was telemarketing” and moved NKS to another management area, where its principal could

  continue telemarketing, in Cox’s words, “under a different manager that continued to turn a blind

  eye.” (Dep. of A. Cox, Dec. 3, 2019, at 85 (excerpt attached as Exhibit D)). As Cox said about

  Shapiro’s oversight into telemarketing, “[H]e never dug. I mean, he never dug into it.. . . I mean,

  it was all about the bottom line. . . . I think everybody knew. I think everybody just didn’t say.”

  (Id. at 82.)

           Mr. Cox also testified that he personally knew of “three or four, maybe five” other

  DirecTV dealers that were using telemarketing despite the contractual ban, and at DirecTV

  corporate events would meet other DirecTV dealers who did the same. (Id. at 79-81.)

           Without the requested discovery, Plaintiff has no means of obtaining information on

  these important issues. But rather than address the logic compelling the production of the

  requested information, DirecTV weakly distinguishes Plaintiffs’ cases and cites inapposite

  authority. DirecTV distinguishes United States v. Dish on the basis that the safe harbor provision

  at issue in the case, though materially the same as the one DirecTV asserts here, was contained in

  the section of the TCPA allowing states to enforce DNC violations — an irrelevant distinction. It


                                                      5
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 6 of 10 PageID #: 2647



  distinguishes Krakauer v. Dish Network, L.L.C., 2017 WL 2455095 (M.D. N.C. June 6, 2017) on

  the ground that the decision addressed a post-trial review of the evidence rather than a discovery

  motion — a distinction without a difference.

           DirecTV’s citation to Pieterson v. Wells Fargo Bank, N.A., 2018 WL 4039972 (N.D. Cal.

  Aug. 18, 2018) and other cases referenced on page 8 of its brief is particularly puzzling, as it

  cites those cases for the proposition that “[i]nformation regarding past complaints is relevant to

  [the knowing or willful] inquiry only to the extent it sheds some light on whether the party in

  question acted knowingly or willfully with respect to the particular theory in the case.” (Doc. 213

  at 8.) Um, isn’t that what Plaintiffs are arguing here? Plaintiffs are seeking information regarding

  past complaints, and have alleged that DirecTV knowingly and willfully turned a blind eye to its

  authorized dealer’s wholesale TCPA violations. So Plaintiffs are entitled to information

  regarding past telemarketing complaints.

           The remaining cases DirecTV cites have nothing to do with the issues presented in this

  motion. Mey v. Enterprise Financial Group did not involve the safe harbor, agency, and

  knowing/willful issues presented here; instead, the discovery sought concerned identifying class

  members. 2016 WL 9110357, *5 (M.D. Fla. July 27, 2016). Leeb v. Charter Communications,

  2019 WL 144132, at *2 (M.D. Fla. Jan. 9, 2019) baldly undermines DirecTV’s arguments. There

  the district court stated that a broad discovery request encompassing all complaints of unwanted

  telemarketing and related investigation documents “could be relevant and proportional to the

  needs of the case with respect to Plaintiff’s allegations that [the defendant Charter] willfully or

  knowingly violated the TCPA.” Id. Exactly.




                                                    6
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 7 of 10 PageID #: 2648



      C. DirecTV’s claimed undue burden can be mitigated through a meaningful meet-and-
         confer, which did not happen because DirecTV flatly refused to produce compliance
         documents unrelated to AC1.

           DirecTV claims Plaintiffs are requesting “documents regarding thousands of other

  retailers” that would require thousands of attorney hours to review, dozens of custodial records

  to search, and may generate “millions” of documents. (Doc. 213 at 1, 10 & n.4.) This is both a

  dramatic overstatement, and a red herring. Overstatement: DirecTV does not have “thousands”

  of dealers who telemarket.2 Red herring: Plaintiffs are not interested in searches that would

  generate millions of documents. Plaintiffs are seeking documents that show DirecTV’s

  knowledge about its dealers’ telemarketing, and whether and how it investigated complaints

  generated by that activity. For that reason, Plaintiffs proposed search terms centered around

  those telemarketing dealers known to Plaintiffs — either because they were the dealers involved

  in calls to the former Plaintiffs who have been dismissed on jurisdictional grounds, or were

  involved in other TCPA litigation.

           But because DirecTV flatly refused to produce TCPA compliance documents unrelated to

  AC1, the parties did not meet-and-confer meaningfully on the search terms to be deployed. That

  is why Plaintiffs have not demanded that DirecTV produce documents according to the

  Plaintiffs’ search terms. By this motion, Plaintiffs have instead asked the Court to decide that

  Plaintiffs are entitled to the documents and information in question, “with reasonable search

  terms negotiated between counsel[.]” Doc. 210 at 1, 11. Plaintiffs expect that, if the Court grants

  this motion and rules that DirecTV’s telemarketing complaint files and documents are

  discoverable, the parties could successfully negotiate a search that will generate relevant

  documents but not place undue burden on DirecTV.



  2
   But if it did, that would say a lot about DirecTV’s willful blindness and the ineffectiveness and
  nonexistent enforcement of its contractual “no telemarketing” rule.

                                                   7
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 8 of 10 PageID #: 2649



           And besides, would the production be unduly burdensome? Is there some lesser burden

  that would allow Plaintiffs to receive relevant information easily and inexpensively? Because of

  DirecTV’s refusal to produce any documents regarding complaints of illegal telemarketing

  involving other dealers, and because of the relatively early stage of discovery, Plaintiffs have no

  idea whether DirecTV’s compliance department maintains consolidated and organized electronic

  or paper files tracking the receipt and handling of telemarketing complaints. If they do — and

  that seems likely for a company that since 2005 has been obligated by the FTC to maintain

  TCPA compliance records, as a result of FTC enforcement actions alleging widescale TCPA

  violations — then producing this type of information would hardly be burdensome. But

  DirecTV’s flat refusal to produce anything except AC1-related compliance documents has

  foreclosed this type of inquiry.

                                               Conclusion

           Plaintiffs filed this motion so the Court could decide that, for discovery purposes,

  DirecTV’s receipt and handling of complaints of illegal telemarketing by its dealers are fair

  game. Plaintiffs respectfully requests the Court so rule so the parties may negotiate reasonable

  search terms and produce the requested documents while mitigating undue burden. Plaintiffs

  have no interest in any search that will generate millions of documents. But Plaintiffs do have the

  right and obligation to conduct reasonable discovery to prove their claims and overcome

  DirecTV’s defenses.

           For these reasons, Plaintiffs respectfully request the Court (1) grant their motion, (2)

  order DirecTV to respond to Interrogatory Nos. 2 and 12, and RFP Nos. 2 and 20, (3) direct

  counsel to meet and confer to develop reasonable search terms, and (4) require DirecTV to make

  full production within thirty days, or within such time as the parties agree.




                                                     8
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 9 of 10 PageID #: 2650



  Dated: June 24, 2021                      Respectfully submitted by,

                                             /s/ John W. Barrett_____________
                                            John W. Barrett
                                            Jonathan R. Marshall
                                            Sharon F. Iskra
                                            Benjamin Hogan
                                            BAILEY & GLASSER LLP
                                            209 Capitol Street
                                            Charleston, WV 25301
                                            Telephone: (304) 345-6555
                                            jbarrett@baileyglasser.com
                                            jmarshall@baileyglasser.com
                                            siskra@baileyglasser.com
                                            bhogan@baileyglasser.com

                                            Anthony Paronich
                                            PARONICH LAW, P.C.
                                            350 Lincoln St., Suite 2400
                                            Hingham, MA 02043
                                            Telephone: (617) 485-0018
                                            anthony@paronichlaw.com

                                            Edward A. (Ted) Broderick
                                            BRODERICK LAW, P.C.
                                            Boston, MA 02111
                                            Telephone: (617) 738-7080
                                            Ted@Broderick-law.com

                                            Matthew P. McCue
                                            THE LAW OFFICE OF MATTHEW P.
                                            MCCUE
                                            1 South Avenue, Suite 3
                                            Natick, MA 01760
                                            Telephone: (508) 655-1415
                                            mmccue@massattorneys.net

                                            Counsel for Plaintiffs




                                        9
  4850-9871-6655, v. 2
Case 5:17-cv-00179-JPB-JPM Document 220 Filed 06/24/21 Page 10 of 10 PageID #: 2651



                          IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF WEST VIRGINIA

                                          Wheeling Division

   DIANA MEY,
   DAVID and ROXY VANCE,
   RUSSELL LOCKE, and
   THOMAS STARK, individually
   and on behalf of a class of all
   persons and entities similarly situated,

            Plaintiffs,

   vs.                                                        Case No. 5:17-cv-00179-JPB

   DIRECTV, LLC,

   Defendant.


                                  CERTIFICATE OF SERVICE

            I hereby certify that on the 24th of June 2021, a copy of Plaintiffs’ Reply

   Memorandum in Support of their Motion to Compel DirecTV to Respond to Discovery

   was filed using CM/ECF, the Court’s electronic notification system, which provided

   notice to all counsel of record.

                                                              /s/ John W. Barrett
                                                              John W. Barrett




                                                  10
   4850-9871-6655, v. 2
